Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984); Kirksey v.
                State, 112 Nev. 980, 987, 923 P.2d 1102, 1107 (1996). We conclude that
                the district court did not abuse its discretion by not conducting an
                evidentiary hearing, see NRS 34.770(2); Nika v. State, 124 Nev. 1272,
                1300-01, 198 P.3d 839, 858 (2008) (holding that a petitioner is entitled to
                an evidentiary hearing only when specific factual allegations are asserted
                "that are not belied or repelled by the record and that, if true, would
                entitle him to relief"), and did not err by rejecting Bates' ineffective-
                assistance claims.
                            Bates also contends that "NRAP 3C has a chilling effect on the
                constitutional right to direct appeal and the constitutional right to
                effective assistance of counsel on direct appeal." In its order dismissing
                the petition, the district court noted that Bates failed to present any facts
                or authority in support of this claim. We have consistently rejected this
                argument, as Bates concedes, and again point out that NRAP 3C complies
                with the due process requirements of the state and federal constitutions.
                See Wood v. State, 115 Nev. 344, 352, 990 P.2d 786, 791 (1999).
                Therefore, we conclude that the district court did not err by rejecting this
                claim, and we
                            ORDER the judgment of the district court AFFIRMED.


                                          /
                                         Hardesty




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A

                                                       ittgargttg6.4,
                                                                  1 ,.
                                                                                  KMIAMMEMilM
                cc: Hon. Brent T. Adams, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                       3
(0) 1947A


                                      :LleaNnit1111111111111BEINEWASEMEMONNIMMOr   az